usaacispny «Case 1:21-cv-04743-PAE QoguaegpiSsypileg 05/28/21 Page 1 of 2
REV.

10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Barbara Moraes April Mackenna White, Alexander Wilke White
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Jonathan A. Bernstein/Isaacs Bernstein, P.C./2108 Yardley Rd./Yardley PA
19067/(917) 693-7245
Crumiller P.C./16 Court St. ste. 2500/Bklyn NY 11241/(212) 390-8480

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. 1332 - Libel Per Se, Tortious Interference with Contract, Intentional Infliction of Emotional Distress, N.Y. Labor Law

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[]Yes[]

If yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes [_] _Ifyes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [_] Yes L]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE, 375 FALSE CLAIMS
[1110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL [1375
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY “ge izyRE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ 1410 ANTITRUST
[1150 RECOVERY OF __[ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ 14860 DEPORTATION
OF JUDGMENT ——[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]880 DEFEND TRADE SECRETS ACT [ ]470 RACKETEER INFLU-
[1151 MEDICARE ACT __[ 1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 7 ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [ ]371 TRUTH IN LENDING _ [1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[1153  RECOVERYOF  [ ]360 OTHER PERSONAL [1485 ROTEOHON eo ER
OVERPAYMENT INJURY [ 1380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff)
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE ___[ ] 710 FAIRLABOR [ 1863 DIWG/DIWW (405(g)) [ ]490 CABLE/SATELLITE TV
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ 1864 SSID TITLE XVI [ ]850 SECURITIES/
SUITS [ ]720 LABOR/MGMT [ 1865 RSI (405(g)) COMMODITIES!
[1190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT
[1195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ 1890 ome ATUTORY
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Fave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiffor  [ ]891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS [ 1530 HABEAS CORPUS [ 1790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER _[ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[1440 OTHER CIVIL RIGHTS SECURITY ACT (ERISA) INFORMATION ACT
(Non-Prisoner)
REAL PROPERTY [ ] 896 ARBITRATION
[ 1441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[1210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS PROCEDURE ACT/REVIEW OR
CONDEMNATION | [ ] 443 HOUSING/ [ ] 462 NATURALIZATION
[ ]220 FORECLOSURE 1 1ads ASCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION TUTI I
EJECTMENT DISABILITIES - [ ]560 CIVIL DETAINEE ACTIONS ee TES. ONALITY OF
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ 1448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND § OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: &l yes LNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-04743-PAE Document6 Filed 05/28/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1 Original | 2 Removed from | 3, Remanded | 4 Reinstated or CT 5 Transferred from Multidistrict oO Appeal to District
. 1A Pict Litigation Judge from
Proceeding State Court Aevellate Reopened (Specify District) (Transferred) Magistrate Judge
C] a. all parties represented = Court
TC 8 Multidistrict Litigation (Direct File)
| b. Atleast one party
is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF []2 U.S. DEFENDANT C] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 [x1 CITIZEN OR SUBJECT OF A [13[1]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [Xj/2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Barbara Moraes
Essex County, New Jersey

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

April Mackenna White
Alexander Wilke White
146 W. 22nd St. PH
New York NY 10011

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

THIS ACTION SHOULD BE ASSIGNED TO:

Check one:

DATE 5/27/2021
SIGNATURE OF ATTORNEY OF RECORD

RECEIPT #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

L] WHITE PLAINS

[x] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[x] YES (DATE ADMITTED Mo.03 Yr. 98 )
Attorney Bar Code # jp 4053

is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save

Print
